     Case 2:18-cv-00161-RAH-SRW Document 61 Filed 03/17/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CHARLES A. ARMSTRONG,                        )
Reg. No. 21331-017,                          )
                                             )
      Plaintiff,                             )
                                             )   CIVIL ACTION NO.
v.                                           )   2:18-CV-161-RAH-SRW
                                             )         [WO]
WALTER WOODS, et al.,                        )
                                             )
      Defendants.                            )

                                        ORDER

      On February 23, 2021, the Magistrate Judge filed a Recommendation (Doc. 60) to

which no timely objections have been filed. Upon an independent review of the record and

upon consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. 60) is ADOPTED.

      2. To the extent the Defendants seek dismissal of this case due to the Plaintiff’s

          failure to exhaust properly an administrative remedy available to the Plaintiff

          during his confinement at FPC Montgomery before initiating this civil action,

          the Motion to Dismiss (Doc. 28, 38) is GRANTED.

      3. This case is DISMISSED with prejudice for Plaintiff’s failures to exhaust an

          administrative remedy available to him during his confinement at FPC

          Montgomery.

      4. No costs shall be taxed.

      A final judgment will be entered separately.
Case 2:18-cv-00161-RAH-SRW Document 61 Filed 03/17/21 Page 2 of 2




DONE, on this the 17th day of March, 2021.


                                 /s/ R. Austin Huffaker, Jr.
                          R. AUSTIN HUFFAKER, JR.
                          UNITED STATES DISTRICT JUDGE




                                   2
